Case 8:18-cv-02869-VMC-CPT Document 16-2 Filed 12/17/18 Page 1 of 1 PageID 252



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

          Plaintiffs,

 v.                                                          Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

          Defendant.
                                                        /

                                 INDEX OF EXHIBITS TO
                             DECLARATION OF CHRIS FRANKEL


 Number                                         Title


      1       Microcap & Unregistered Securities Correspondent Guidebook (Jun. 26, 2013)


      2       Cease-and-Desist Letter from Plaintiff’s Counsel to Chris Frankel (Nov. 9, 2018)


      3       Email from Chris Frankel to Plaintiff’s Counsel (Nov. 12, 2018)




                                                  1
